Citation Nr: 0732182	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 10 
percent for cystic conglobata acne and hidradenitis 
suppurativa prior to September 14, 2005.

2.  Entitlement to an increased evaluation in excess of 30 
percent for cystic conglobata acne and hidradenitis 
suppurativa from September 14, 2005 to October 18, 2005.

3.  Entitlement to an increased evaluation in excess of 60 
percent for cystic conglobata acne and hidradenitis 
suppurativa from October 19, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which continued a 10 percent 
evaluation for cystic conglobata acne and hidradenitis 
suppurativa.

In a subsequent October 2005 rating decision, after receiving 
additional evidence, the RO granted an increased 30 percent 
evaluation, effective September 14, 2005.  In a June 2006 
rating decision, the RO granted an increased evaluation of 60 
percent for cystic conglobata acne and hidradenitis 
suppurativa, effective October 19, 2005.

The veteran testified at a September 2006 videoconference 
hearing; the hearing transcript has been associated with the 
claims file.  


FINDINGS OF FACT

1.  Prior to September 14, 2005, cystic conglobata acne and 
hidradenitis suppurativa did not involve 20 to 40 percent of 
the entire body or of exposed areas affected, and did not 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

2.  From September 14, 2005 to October 18, 2005, cystic 
conglobata acne and hidradenitis suppurativa did not involve 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, and did not require 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

3. From October 19, 2005, the veteran's cystic conglobata 
acne and hidradenitis suppurativa is assigned a 60 percent 
rating, the maximum rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 7806.

4.  The veteran's cystic conglobata acne and hidradenitis 
suppurativa do not result in a disfigurement of the head, 
face or neck and do not result in scars that are deep or that 
cause limited motion.


CONCLUSIONS OF LAW

1.  Prior to September 14, 2005, the criteria for an 
evaluation in excess of 10 percent for cystic conglobata acne 
and hidradenitis suppurativa have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.87, Diagnostic Code 7806 (2007).

2.  From September 14, 2005 to October 18, 2005, the criteria 
for an evaluation in excess of 30 percent for cystic 
conglobata acne and hidradenitis suppurativa have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.87, Diagnostic Code 7806 (2007).

3.  From October 19, 2005, the criteria for an evaluation in 
excess of 60 percent for cystic conglobata acne and 
hidradenitis suppurativa have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.87, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a June 
2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

An August 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in light 
of the Board's denial this date.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As there is no indication that any notice 
deficiency reasonably affects the outcome of this case, the 
Board finds that any VCAA notice deficiency is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.



B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  Although this is not such a case, because the 
RO issued new rating decisions in October 2005 and June 2006, 
granting an increased 30 percent evaluation effective 
September 14, 2005, and an increased 60 percent evaluation, 
effective October 19, 2005, the Board will evaluate the level 
of disability both prior to and from the assigned effective 
dates.

The veteran's cystic conglobata acne and hidradenitis 
suppurativa has been rated under Diagnostic Code 7806 for 
dermatitis or eczema.  Rating by analogy is appropriate for 
an unlisted condition where a closely related condition, 
which approximates the anatomical localization, 
symptomatology, and functional impairment, is available. 38 
C.F.R. § 4.20 (2007).  

Under Diagnostic Code 7806, a 10 percent evaluation is 
assigned where there is involvement of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, Code 7806 (2007).  A 30 percent evaluation 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A maximum evaluation 
of 60 percent requires involvement of more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.  A disability under 
Diagnostic Code 7806 may also be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7802, 7803, 7804, and 7805) depending on 
the predominant disability. Id.  

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation with one characteristic of disfigurement. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  A 30 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features, or; with two or three characteristics 
of disfigurement. Id.  A 50 percent evaluation is assigned 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement. Id.  An 80 percent evaluation is assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes, ears, cheeks, lips), 
or; with six or more characteristics of disfigurement. Id.

The eight characteristics of disfigurement are: a scar, 5 or 
more inches in length; a scar, at least one-quarter inch wide 
at widest part; surface contour of a scar that is elevated or 
depressed on palpation; a scar that is adherent to underlying 
tissue; hypo-or hyper-pigmented skin in an area exceeding 6 
square inches; abnormal skin texture in an area exceeding 6 
square inches; underlying soft tissue missing in an area 
exceeding 6 square inches; and indurated and inflexible skin 
in an area exceeding 6 square inches. Id. at Note (1).  
Tissue loss of the auricle and anatomical loss of the eye are 
rated under Diagnostic Codes 6207, 6061, or 6063 as 
appropriate.  Id. at Note (2).  Unretouched color photographs 
should be considered when evaluating under these criteria.  
Id. at Note (3).

Scars, other than on the head, face, or neck, that are deep 
or that cause limited motion are assigned a 10 percent 
evaluation for an area or areas exceeding 6 square inches; a 
20 percent evaluation for an area or areas exceeding 12 
square inches; a 30 percent evaluation for an area or areas 
exceeding 72 square inches; and a 40 percent evaluation for 
an area or areas exceeding 144 square inches.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2007).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, are 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id. at Note (1).  A deep scar is one associated with 
underlying soft tissue damage. Id. at Note (2).  

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion are assigned 
a 10 percent evaluation for an area or areas of 144 square 
inches or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2007).  
Scars that are in widely separated areas are separately rated 
and combined in accordance with § 4.25.  Id. at Note (1). A 
superficial scar is one not associated with underlying soft 
tissue damage. Id. at Note (2).

Superficial and unstable scars are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Id. at Note 
(1). A superficial scar is one not associated with underlying 
soft tissue damage. Id. at Note (2).

Scars that are superficial and painful on examination are 
assigned 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  A superficial scar as one not associated 
with underlying soft tissue damage. Id. at Note (1).  A 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even if amputation of the part would not 
warrant a compensable evaluation. Id. at Note (2).

Other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).

Diagnostic Code 7828, provides a 0 percent rating for 
superficial acne (comedones, papules, pustules and 
superficial cysts) of any extent; a 10 percent rating where 
there is deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck or 
deep acne other than on the face and neck; and a maximum 30 
percent rating where there is deep acne affecting 40 percent 
or more of the face and neck.  Or, rate as disfigurement of 
the head, face, or neck or under the diagnostic criteria for 
scars, depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7828.

1.  Entitlement to an Increased Evaluation Prior to September 
14, 2005

A September 2003 VA authorized examination shows that the 
veteran has cystic conglobata acne and hidradenitis 
suppurativa.  Due to his skin condition, he has exudation, 
ulcer formation, itching, and crusting.  His symptoms were 
constant.  His skin disease involved areas exposed to the 
sun.   He was treated with topical medication.  The veteran 
reported having 20 days a year of time lost of work.  
Objectively, physical examination reflected skin disease 
located on the face, neck, back, abdomen, axillae, and a 
follicular rash in patches, with crusting and abnormal 
texture of more than six square inches.  There was no 
ulceration, exfoliation, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, or 
limitation or motion.  Skin lesion coverage relative to the 
whole body was three percent.  The skin lesions were not 
associated with systemic disease and did not manifest in 
connection with a nervous condition.  Photographs were 
enclosed. 

VA treatment records dated from February 2004 to August 2005 
show that in July 2004, the veteran was seen with skin 
lesions on his upper back which were erythematous; he was 
treated with a topical cream.  The veteran was seen with an 
abscess on the back of his thigh in December 2004 and was 
treated with antibiotics. A June 2005 note indicates that the 
veteran had a rash on his extremities, and that he had been 
treated with a steroid cream in the past.  

The Board finds that prior to September 14, 2005, a higher 30 
percent evaluation is not warranted for cystic conglobata 
acne and hidradenitis suppurativa, where evidence does not 
reflect involvement of 20 to 40 percent of the entire body or 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Similarly, 
the relevant evidence does not reflect deep acne (deep 
inflames nodules and pus-filled cysts) affecting 40 percent 
or more of the face and neck.  The September 2003 VA 
authorized examination indicates that only three percent of 
the body was affected at the time of the examination, and 
that the veteran's skin disability was treated with topical 
medication.

2.  Entitlement to an Increased Evaluation from September 14, 
2005 to October 18, 2005

A letter from the Dermatology Clinic, P.A., dated on 
September 14, 2005, shows that the veteran had a history of 
nodular cystic acne with scarring and open comedones.  He was 
mainly flaring on his back, chest, upper arms, and left 
axilla.  He had approximately 25 percent body surface 
involvement and was being treated both orally and topically 
for acne. 

The Board finds that from September 14, 2005 to October 18, 
2005, a higher 60 percent evaluation is not warranted for 
cystic conglobata acne and hidradenitis suppurativa, where 
evidence does not reflect involvement of more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Medical evidence of record indicates 
that 25 percent of the body surface was affected at that time 
and does not indicate treatment with constant or near-
constant systemic therapy.  

3.  Entitlement to an Increased Evaluation from October 19, 
2005

A letter from the Dermatology Clinic, P.A., dated October 19, 
2005, shows that the veteran had a history of nodular cystic 
acne with scarring and open comedones on his back.  On 
physical evaluation, the examiner noted scaring with cysts on 
the buttocks, upper thighs, and left axilla.  The arms, 
chest, face, and neck were clearing.  The examiner estimated 
approximately 45 to 50 percent body coverage.  The veteran 
was diagnosed with hidradenitis suppurativa as well as 
nodular cystic acne.  The examiner stated that this could be 
a very debilitating disease consisting of cysts which were 
painful and caused subsequent scarring. 

A January 2006 VA authorized examination shows that the 
veteran's cystic conglobata acne and hidradenitis suppurativa 
resulted in severe itching, exudation, crusting, and pain in 
some areas.  Scarring had also appeared in most of these 
areas.  The veteran was treated with an antibiotic and 
topical cream.  Physical examination noted scarring as well 
as acne-like lesions on the upper and lower back, both 
buttocks, nape of the neck, upper posterior thigh areas, 
chest, and lower abdomen.  There did not appear to be any 
ulceration or exfoliation at that time.  There was crusting 
on a few lesions.  Exposed areas were noted to be one percent 
about the face; and the lesions comprised 10 percent of the 
whole body since the entire back was affected.  There was no 
tissue loss, induration, inflexibility, hypopigmentation, or 
hyperpigmentation.  There was no abnormal texture or 
limitation of motion.  The skin lesions were not associated 
with systemic disease, nor were they associated with a 
nervous condition.  Color photographs were submitted.  

VA treatment records dated from December 2005 to May 2006 
show that the veteran continued to be treated with topical 
medication for his skin disability.  He was seen in February 
2006 for a small boil in the left axilla and was treated with 
an antibiotic.  

Although the October 2005 private treatment report indicated 
that 45 to 50 percent of the body was affected, a January 
2006 VA authorized examination indicates that lesions 
comprised only 10 percent of the whole body.  The RO resolved 
the benefit of the doubt in favor of the veteran in granting 
a 60 percent evaluation under Diagnostic Code 7806.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007).   

The Board finds that from October 19, 2005, an evaluation in 
excess of 60 percent is not warranted for cystic conglobata 
acne and hidradenitis suppurativa.  A 60 percent evaluation 
is the maximum rating available under Diagnostic Code 7806 
and no other diagnostic code would afford the veteran a 
higher rating in view of the symptomatology demonstrated, as 
set forth above.

The Board has considered whether higher ratings are available 
under Diagnostic Code 7800 for a disfigurement of the head, 
face, or neck, or under Diagnostic Codes 7801-7805 for scars 
prior to September 14, 2005, from September 14, 2005 to 
October 18, 2005, and from October 19, 2005.

At no time during the pendency of this appeal has the 
veteran's skin disability been shown to result in visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features in the head, face or 
neck, and his disability does not result in at least two 
characteristics of disfigurement of the head, face, or neck 
to warrant 30 percent evaluation or higher under Diagnostic 
Code 7800.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).  

At no time has the veteran's skin disability been shown to 
result in scars that are deep or cause limited motion, for an 
area or areas exceeding 12 square inches to warrant a 20 
percent or higher evaluation under Diagnostic Code 7801.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  

The Board notes that a 10 percent evaluation is the maximum 
assignable under Diagnostic Codes 7802, 7803, 7804, and 7805.  
Thus, higher evaluations are not available under these codes.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, and 
7805 (2007).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In making this determination, the Board has also considered 
the veteran's own statements in support of his claim.  
However, medical evidence of record does not show that the 
veteran's disability has increased to warrant higher 
evaluations than those currently assigned by the RO.  


C.  Conclusion

The preponderance of the evidence is against the claim for 
higher evaluations for cystic conglobata acne and 
hidradenitis suppurativa.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Prior to September 14, 2005, an increased evaluation for 
cystic conglobata acne and hidradenitis suppurativa, in 
excess of 10 percent is denied.

From September 14, 2005 to October 18, 2005, an increased 
evaluation for cystic conglobata acne and hidradenitis 
suppurativa, in excess of 30 percent is denied.

From October 19, 2005, an increased evaluation for cystic 
conglobata acne and hidradenitis suppurativa, in excess of 60 
percent is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


